IN THE SUPREME COURT OF THE STATE OF NEVADA


                    JOSHUA MURCIA,                                          No. 85012
                    Petitioner,
                    vs.
                    THE EIGHTH JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,                             FILE
                    IN AND FOR THE COUNTY OF
                    CLARK; AND THE HONORABLE                                   JUL 29 2022
                    CHRISTY L. CRAIG, DISTRICT JUDGE,                          ELIZABETH A. BROWN
                                                                            CLERK OF SUTEME COURT
                    Respondents,                                           BY         .Y
                      and                                                         DEPUTY2L-ELRVY

                    THE STATE OF NEVADA,
                    Real Party in Interest.

                                          ORDER DENYING PETITION
                                This is an original petition for a writ of mandamus challenging
                    a district court order denying a pretrial petition for a writ of habeas corpus
                    based on insufficiency of the evidence.' Having considered the petition, we
                    are not persuaded that our extraordinary and discretionary intervention is
                    warranted. Kussman v. Eighth Judicial Dist. Court, 96 Nev. 544, 545-46,
                    612 P.2d 679, 680 (1980) (providing that original petitions challenging
                    pretrial probable cause determinations are disfavored); see NRS 34.170;
                    Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841
                    (2004) (explaining that petitioner bears the burden of demonstrating that
                    writ relief is warranted); Srnith v. Eighth Judicial Dist. Court, 107 Nev.
                    674, 677, 818 P.2d 849, 851 (1991) (noting that writ relief is purely
                    discretionary).



                          'Although petitioner styles his petition as one for a writ of
                    "Prohibition/Mandamus," the substance of his petition addresses only
                    mandamus relief.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    a:CO
                                                                                         2 -P-316-0
                                  Additionally, petitioner has failed to provide this court with a
                      written copy of the district court order he challenges.2 This court normally
                      will not consider a petition for extraordinary relief absent the challenged
                      written district court order. Rust u. Clark Cty. Sch. Dist., 103 Nev. 686, 689,
                      747 P.2d 1380, 1382 (1987) ("An oral pronouncement of judgment is not
                      valid for any purpose."); NRAP 21(a)(4) (appendix must contain documents
                      necessary to understand petition).
                                  Accordingly, we
                                  ORDER the petition DENIED.


                                                                      ICA
                                                           Parraguirre


                                                                  AC.-A                    J.
                                                           Hardesty


                                                                 AC4-0
                                                                  44
                                                           Stiglich




                      cc:   Hon. Christy L. Craig, District Judge
                            Clark County Public Defender
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




                            2In his petition, petitioner seeks leave to supplement the appendix
                      with the district court order, however, to date, no such district court order
                      has been provided. In light of this order denying the petition, we take no
                      action on petitioner's request for leave to supplement the appendix.
SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    444&44